     Case 3:21-cv-00927-JLS-BGS Document 6 Filed 07/27/21 PageID.42 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSED RODRIGUEZ,                                     Case No.: 21-CV-927 JLS (BGS)
12                                       Plaintiff,
                                                          ORDER DISMISSING ACTION
13   v.                                                   WITHOUT PREJUDICE
14   MONTEREY FINANCIAL SERVICES
     INC.,
15
                                       Defendant.
16
17         On June 24, 2021, the Court granted Defendant Monterey Financial Services, Inc.’s
18   (“Defendant”) unopposed Motion for Dismissal (ECF No. 3) and granted Plaintiff Josed
19   Rodriguez leave to file an amended complaint within thirty days. See generally ECF No.
20   5 (the “Order”). The Order expressly cautioned Plaintiff that, “[s]hould Plaintiff fail to file
21   an amended pleading in accordance with this Order, the Court will enter a final order
22   dismissing this civil action without prejudice based on Plaintiff’s failure to prosecute in
23   compliance with a court order requiring amendment.”             Id. at 3 (citation omitted).
24   Nevertheless, Plaintiff has not filed an amended complaint in accordance with the Order.
25   See generally Docket.
26   ///
27   ///
28   ///

                                                      1
                                                                                  21-CV-927 JLS (BGS)
     Case 3:21-cv-00927-JLS-BGS Document 6 Filed 07/27/21 PageID.43 Page 2 of 2



 1        Accordingly, the Court DISMISSES the above-named action WITHOUT
 2   PREJUDICE. The Clerk of the Court SHALL CLOSE the file.
 3        IT IS SO ORDERED.
 4   Dated: July 27, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      21-CV-927 JLS (BGS)
